      Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT


 GARRET SITTS, et al.,

       Plaintiffs,                         Civil Action No. 2:16-cv-00287-cr

 v.

 DAIRY FARMERS OF AMERICA, INC. and
 DAIRY MARKETING SERVICES, LLC,

       Defendants.



         DEFENDANTS DAIRY FARMERS OF AMERICA, INC. AND
DAIRY MARKETING SERVICES, LLC’S EMERGENCY MOTION TO RECONSIDER
             AND REQUEST FOR EXPEDITED DISPOSITION
               Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 2 of 20




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

DISCUSSION ..................................................................................................................................4

I.        NEW INFORMATION JUSTIFIES RECONSIDERATION OF A JULY TRIAL ............5

II.       RECONSIDERATION IS NECESSARY TO CORRECT A CLEAR ERROR
          AND/OR PREVENT MANIFEST INJUSTICE FROM A JULY TRIAL........................10

          A.         It Is Clear Error And Manifestly Unjust To Require The Parties To Incur
                     The Unacceptable Health And Safety Risks Of A July Trial ................................10

          B.         The Current Trial Date Is Clear Error And Would Result In Manifest
                     Injustice By Unduly Burdening Every Individual Involved In This Case .............11

          C.         The Failure To Consider The Severe Due Process Problems With A July
                     Trial Constitutes Clear Error and Is Manifestly Unjust .........................................13

                     1.         The Court’s Proposed Approach To Seating A Jury Here Is
                                Inadequate ..................................................................................................13

                     2.         A July Trial Will Not Protect Due Process ................................................14

          D.         The Court’s Denial Is Unreasonable Given The Nature Of DFA’s Request .........15

CONCLUSION ..............................................................................................................................15
              Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 3 of 20




                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

                                                                    CASES

Ballew v. Georgia,
   435 U.S. 223 (1978) .................................................................................................................14

Lareau v. Nw. Med. Ctr.,
   2019 WL 490357 (D. Vt. Oct. 8, 2019) .....................................................................................5

S.E.C. v. Amerindo Inv. Advisors, Inc.,
    2014 WL 405339 (S.D.N.Y. Feb. 3, 2014) ................................................................................5

United States v. LoRusso,
   695 F.2d 45 (2d Cir. 1982).........................................................................................................5

                                                                    RULES

Fed. R. Civ. P.
   48 (b) ........................................................................................................................................14
   54(b) ...........................................................................................................................................5

Local Civ. R. 7(b) ............................................................................................................................4

                                                                  ORDERS

General Order No. 90 (D. Vt. May 15, 2020) ........................................................................ passim

Government of D.C., Mayor’s Order 2020-066 (May 13, 2020) ...................................................9

Office of the Governor, Commonwealth of Virginia, Executive Order No. 62
   (2020) (May 12, 2020) ..............................................................................................................9

Standing Order, In re: Coronavirus/Covid-19 Pandemic, No. 20-mc-197
   (S.D.N.Y. Apr. 20, 2020), ECF No. 1 .......................................................................................1

State of Vermont, Addendum 7 to Executive Order 01-20 (Mar. 30, 2020) ...................................8

State of Vermont, Addendum 14 to Executive Order 01-20 (May 15, 2020) .................................8

State of Vermont Supreme Court, Administrative Order No. 49 (Mar. 16, 2020)
    (amended May 13, 2020) ...................................................................................................1, 2, 6




                                                                         ii
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 4 of 20




       By Court Order, trial in this case will begin on July 1, 2020 in Burlington, Vermont, in the

middle of what the Supreme Court of Vermont has declared to be a “judicial emergency” caused

by the novel coronavirus, Covid-19. The warnings from public officials about the deadly dangers

of this disease and the severe risks of contagion from human interaction are ubiquitous. Given the

severity of the public health emergency, we are aware of no court that has successfully held an

in-person jury trial of this complexity from start to finish since this emergency began.

       Recognizing the severe risks associated with civil jury trials, the Vermont Supreme Court

has banned them in this state’s courts through the end of 2020.1 And, more recently, the Chief

Judge of this Court set a default rule that no trials of any kind “will be scheduled before September

1, 2020.”2 Neighboring states have implemented similar bans: Massachusetts cancelled state jury

trials until at least September 2020;3 and New Hampshire and the U.S. District Court for the

Southern District of New York have banned them “until further notice.”4                  The latest

recommendations from Vermont stakeholders make abundantly clear that civil jury trials should

not happen in Vermont for the foreseeable future.




1
    See State of Vermont Supreme Court, Administrative Order No. 49 ¶ 3 (Mar. 16, 2020)
(amended May 13, 2020) (“Vermont May 13 Order”), attached as Exhibit 1 to the May 18, 2020
Declaration of Alfred C. Pfeiffer Jr. (“Decl.”). See also Decl. Ex. 2, State of Vermont Supreme
Court, Long Term Planning Committee: Ramp-Up Report (May 13, 2020), (the “Vermont
Committee Report”).
2
    See Decl. Ex. 3, General Order No. 90, In re: Plan for the Resumption of Certain Court
Operations (D. Vt. May 15, 2020) (“Vermont General Order No. 90”).
3
    See Decl. Ex. 4, Letter from Ralph D. Gants et al., Chief Justice, State of Massachusetts
Supreme Judicial Court, to Massachusetts Bar Leaders and Members at 2 (May 14, 2020) (“We
hope that, in September, if schools reopen, we will once again begin to conduct jury trials.”).
4
    See Decl. Ex. 5, News Release, Judicial Branch, State of New Hampshire, Notice from
Superior Court Chief Justice Tina L. Nadeau: Cancellation of Criminal and Civil Jury Trials Due
to Coronavirus (COVID-19) - EXTENDED (Apr. 17, 2020) (“[T]here will be no jury trials until
further notice.”); Decl. Ex. 6, Standing Order at 2, In re: Coronavirus/Covid-19 Pandemic, No. 20-
mc-197 (S.D.N.Y. Apr. 20, 2020), ECF No. 1 (“[T]he conduct of jury trials in this district be and
hereby is suspended until further order of the court.”).
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 5 of 20




       After a special committee of Vermont judges, lawyers, court administrators, and other

Vermonters convened to investigate the possibility of expanding court operations, the Supreme

Court ruled that the Vermont judiciary must remain in a state of “judicial emergency” until at least

September 2020 and that “Jury trials in civil cases are suspended until January 1, 2021.”5 The

next day, this Court ordered that a four-plus-week civil antitrust jury trial should take place in

Burlington, Vermont on July 1, 2020—a full six months before the Vermont Supreme Court and

the committee of Vermont judiciary stakeholders deem such a proceeding to be safe. And the

Court did so without any explanation as to why this particular trial, with all its complexities, should

be an exception to the District of Vermont’s own default rule.

       Even before the recent state and federal court orders, DFA moved this Court through a

letter-motion on May 8, 2020 to continue the trial “to allow for the public health situation

surrounding the Covid-19 pandemic to clarify (and, we hope, sufficiently improve) so as to better

protect the individuals involved in this trial and the citizens of Vermont more broadly.” DFA also

requested a telephonic conference “to discuss the practical, constitutional, and public health and

personal safety consequences of proceeding with trial on July 1, 2020.”6 Plaintiffs opposed DFA’s

request for a short continuance on May 11, but did not offer any substantive response to DFA’s

concerns about the health and safety of the parties and witnesses, or DFA’s constitutional rights.7

Indeed, there was nothing plaintiffs could have said—DFA’s arguments were irrefutable. The

Court did not hold a telephonic conference.




5
    See Decl. Ex. 1, Vermont May 13 Order ¶ 3 (emphasis added).
6
    See Decl. Ex. 7, Letter from A. Pfeiffer to the Honorable Christina Reiss at 1 (May 8, 2020)
(“May 8 letter-motion”). At the Court’s invitation, the parties have utilized letter-motions and
telephonic conferences to address some non-dispositive issues in this case. See Mots. Hr’g
Tr. 10:21-24, Mar. 9, 2018, ECF No. 64.
7
    See Decl. Ex. 8, Letter from D. Zakarian to the Honorable Christina Reiss (May 11, 2020).


                                                  2
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 6 of 20




       On May 14, 2020, the Court entered an order denying DFA’s request to briefly continue

this trial. The Court’s Order stated as follows: “ORDER DENYING Defendants’ informal letter

request to postpone the trial. A jury of six jurors with one alternate would comport with the court’s

social distancing guidelines. The District of Vermont will reconvene grand jury proceedings on

May 21, 2020, which will involve at least sixteen grand jurors.” Order, ECF No. 192. The Court’s

Order did not address any of the substantive bases for DFA’s letter-motion, including the dangers

a July trial of this magnitude would pose to the health and safety of all trial participants and the

Vermont public generally (not just eventually seated jurors); the undue burden on the parties (and

particularly the many dairy-farmer witnesses) of proceeding with a trial of this complexity amidst

local declarations-of-emergency, continuing stay-at-home orders, and non-resident quarantine

requirements; and the threat to due process (and likely verdict invalidity) from advancing headlong

into trial without guidance and a plan for protecting the rights and safety of all involved. Indeed,

the Court’s Order multiplied the due process problems of a July trial by limiting the jury panel to

six or seven jurors—despite having previously acknowledged that a trial of this length counsels

seating 12 jurors to ensure at least six remain at the end to render a verdict and prevent a mistrial.8

       For all of these reasons and those set forth below, the Court’s order denying DFA’s motion

was, respectfully, clear error resulting in manifest injustice, and the Court should reconsider it. A

trial date that jeopardizes the health of DFA’s farmer-witnesses, employees, and attorneys;

compromises DFA’s constitutional rights; and forces DFA’s trial team to choose between safety

and defending DFA’s right to a fair trial cannot be the correct outcome, no matter the Court’s

desire to get civil jury trials up and running as soon possible, to stick to a schedule established

before the coronavirus pandemic changed the national landscape, or to incentivize settlement.



8
    See Pretrial Conference Tr. 30:10-23, Nov. 14, 2019, ECF No. 141.


                                                  3
           Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 7 of 20




        Newly discovered evidence also compels reconsideration. The parties addressed the

question of a continuance before (1) the Vermont Supreme Court ordered—on the advice of

Vermont judges, lawyers, court administrators, and other Vermont stakeholders—that civil trials

could not proceed until January 1, 2021 without endangering the individuals involved and risking

parties’ rights; (2) the U.S. District Court for the District of Vermont ordered that “no civil or

criminal trials will be scheduled before September 1, 2020,” unless specifically ordered by the

presiding judge after “detailed planning with the attorneys” and “an order tailored to the needs of

the case concerning measures to reduce the risk of infection to all participants;”9 (3) the Vermont

Governor entered an order on quarantine procedures that makes it illegal or impractical for non-

resident trial participants to comply with the Court’s Order; and (4) the District of Columbia

extended its stay-at-home order until June 8 amidst enduring outbreaks, ensuring that the bulk of

DFA’s trial team will be unable to leave their homes until the middle of June, except for essential

health and safety excursions. This new information counsels heavily against proceeding with trial

in July. DFA thus moves for emergency reconsideration of the Court’s denial of a continuance of

the trial date.10

        Because DFA must have sufficient time to seek direct relief from the U.S. Court of Appeals

for the Second Circuit prior to the scheduled trial date if needed, DFA requests expedited

disposition of this Motion.

                                          DISCUSSION

        Civil jury trials are a bedrock of the American justice system, and DFA joins with members

of federal and state judiciaries everywhere in hoping they will resume as soon as safely possible.




9
     Decl. Ex. 3, Vermont General Order No. 90 ¶ 7 (emphasis added).
10
     Pursuant to Local Rule 7(b), DFA has been notified of this Motion and the requested relief.


                                                 4
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 8 of 20




DFA recognizes that it may even be appropriate in the coming months for the District of Vermont

to host certain types of jury trials. Short trials involving few individuals and solely local

participants would seem the appropriate cases in which federal jury trials should resume in the first

instance. This is not such a case. Trial in this case will last four weeks, require as many as 50

individuals to travel to Vermont from 12 different states,11 and expose numerous “high risk”

individuals to illness. It is hard to imagine a case worse suited to a jury trial in July.

        The denial of DFA’s motion for a continuance because of the unprecedented exigencies of

Covid-19 thus warrants reconsideration under Federal Rule of Civil Procedure 54(b). For non-

final orders, like this one, “Rule 54(b) allows for reconsideration in the district court’s equitable

discretion.” S.E.C. v. Amerindo Inv. Advisors, Inc., 2014 WL 405339, at *3 (S.D.N.Y. Feb. 3,

2014). “[N]othing in the Rules limits the power of the courts to correct mistakes made in its

handling of a case so long as the court’s jurisdiction continues.” United States v. LoRusso, 695

F.2d 45, 53 (2d Cir. 1982) (quotation omitted). The bases that courts in this Circuit typically rely

upon for reconsidering non-final orders include “the availability of new evidence, or the need to

correct a clear error or prevent manifest injustice.” Lareau v. Nw. Med. Ctr., 2019 WL 4960357,

at *1 (D. Vt. Oct. 8, 2019) (quotation omitted). Both are satisfied here.

I.      NEW INFORMATION JUSTIFIES RECONSIDERATION OF A JULY TRIAL

        The battle against the spread of Covid-19 has been dynamic, with guidance from public

health officials, government entities, and elected leaders sometimes changing daily. The amount

of guidance and regulation affecting the participants in this trial is sprawling; the estimated 50

people that would participate in this trial would be travelling to Vermont from roughly a dozen

states (including the District of Columbia), all with evolving rules on travel, gathering sizes, and


11
    See Decl. ¶¶ 3-5 (describing some of the many anticipated trial participants); see also Order at
13, ECF No. 191 (ordering that not more than 20 plaintiffs’ claims be included in the first trial).


                                                   5
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 9 of 20




even whether individuals can step outside their homes. Since DFA’s letter-motion, restrictions in

Vermont and where trial participants live have evolved—for the worse.

        Compelling new guidance and rules from the Vermont Supreme Court demonstrate that

conducting a civil jury trial of any size in Vermont in the near future poses unacceptable risks. At

the time of the parties’ briefing, the Vermont Supreme Court’s declaration of a judicial emergency

was set to expire on May 31, 2020. The Chief Justice of the Vermont Supreme Court, however,

commissioned a special Long-Term Planning Committee (“Vermont Committee”) to study and

recommend an approach for expanding operations in Vermont courts. The Vermont Committee

consists of distinguished members of the Vermont Judiciary, including, among others, two

Vermont Supreme Court Associate Justices, a Chief Superior Judge, and a State Court

Administrator. The Vermont Committee published its findings on May 13, 2020, after soliciting

input from the Vermont Department of Health, the Vermont Bar Association, panels of judges

representing each of the Superior Court divisions, and additional Vermont stakeholders. To our

knowledge, the Vermont Committee’s report represents the most thorough and up-to-date fact-

finding on the practicality of conducting a civil jury trial in Vermont during the on-going Covid-

19 emergency. The Committee’s findings were unambiguous: “[r]esumption of jury trials in the

wake of COVID-19 poses one of the biggest challenges in expansion of operations.”12 And the

Committee’s recommendation was clear: “No scheduling of civil jury trials should take place

or notices sent to jurors prior to January 1, 2021 unless the Supreme Court further delays

their resumption.”13 The Supreme Court adopted that recommendation, extended the judicial

emergency to September 1, 2020, and suspended civil jury trials until January 1, 2021.14



12
     See Decl. Ex. 2, Vermont Committee Report at 3-4, 10.
13
     Id. at 10.
14
     See Decl. Ex. 1, Vermont May 13 Order ¶ 3.


                                                 6
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 10 of 20




        The guidance and ruling from Vermonters and Vermont institutions to not hold any civil

jury trials in Vermont state courts in July 2020 is consistent with the newly released Plan for the

Resumption of Certain Court Operations in this Court. The Vermont Committee concluded that

even a one-day civil jury trial involving only Vermonters poses an unbearable risk to the Vermont

juror pool, court staff and judges, and court-proceeding participants. Similarly, the Chief Judge’s

plan for reopening this Court forbids trials of any size and any length until September 1, 2020,

unless the presiding judge specifically overrides that default rule. But the presiding judge may

only deviate from the trial ban after entering an “order tailored to the needs of the case concerning

measures to reduce the risk of infection to all participants”—something that has not and could not

happen here.15 A one-day trial with local parties and a four-week trial involving nationwide

participants present drastically different risk profiles. The trial in this case is exponentially

bigger, and brings with it exponentially larger risks than most, both inside and outside of the

courtroom. Far from being a local dispute, only one of the 116 plaintiffs involved in this case

resides in Vermont; neither plaintiffs’ counsel nor DFA’s primary counsel has an office in

Vermont; and nearly all of the anticipated witnesses are located out-of-state. Because of the length

of this trial, most of the roughly 50 non-resident participants would need to lodge in Burlington

hotels, many for up to four-plus weeks, while spending most of every day in the federal courthouse

and public venues. If any trial were to proceed in July despite Vermont’s new state and federal

trial bans, this massive and lengthy trial certainly should not be the one.

        But the trial bans are not the only local directives that a July trial would run afoul of. The

Governor has now entered an addendum to Vermont’s quarantine requirements that would

effectively force non-residents to violate an Executive Order to participate in a July trial. Vermont



15
     See Decl. Ex. 3, Vermont General Order No. 90 ¶ 7 (emphasis added).


                                                  7
         Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 11 of 20




plainly (and not unreasonably) wants to restrict an influx of potentially infected outsiders. The

Governor had previously ordered that any non-residents travelling into Vermont must “home-

quarantine for a period of 14 days” after arriving in Vermont.16 After the parties’ briefing, the

Governor issued an addendum regarding the opening of “lodging” in Vermont clarifying that non-

residents arriving for non-essential purposes must “certify self-quarantine for a minimum of 14

days prior to lodging overnight in Vermont.”17 And guidance from the Vermont Agency of

Commerce and Development (“VACD”), issued on May 15, 2020, confirms that self-quarantine

must be performed “in Vermont.”18 That means, the roughly 50 non-residents travelling to

Burlington for this trial would need to find some non-“lodging” site in Vermont to perform their

two-week quarantine. That rules out all Vermont “hotels, motels, bed and breakfasts, inns, short

term rentals, such as those made available through VRBO, Homeaway, AirBnb and other

services,” and even “parks for recreational vehicles and campgrounds.”19 Those lodging sites—

which encompass any imaginable short-term commercial dwelling—can force non-residents to

attest to having completed a 14-day quarantine elsewhere in Vermont before being admitted.20



16
     See Decl. Ex. 9, State of Vermont, Addendum 7 to Executive Order 01-20 at 1, Quarantine
Restrictions on Travelers Arriving in Vermont (Mar. 30, 2020) (“Addendum 7”).
17
     Decl. Ex. 10, State of Vermont, Addendum 14 to Executive Order 01-20 ¶ 4(d) (May 15, 2020)
(emphasis added). The Court has not ordered that a July 2020 trial is “essential” within the
meaning of Executive Order 01-20. Nor would that be appropriate, as “essential purpose” only
encompasses work “deemed critical to public health and safety, as well as economic and national
security, as set forth in Stay Home/Stay Safe.” See Ex. 9, Addendum 7 ¶ 2.
18
     See Decl. Ex. 11, Update on New Work Safe Additions to the Be Smart, Stay Safe Order at 4,
6, 8, State of Vt. Agency of Commerce & Cmty. Dev. (May 15, 2020) (emphasis added); see also
id. at 5 (“Leisure travel to Vermont—either for the day or overnight—remains prohibited unless
the traveler self-quarantines for 14 days upon arrival.” (emphasis added)); see also Decl.
Ex. 12, COVID-19: What Is Isolation, Quarantine and Self-Observation? at n.3, Vt. Dep’t of
Health (May 5, 2020) https://www.healthvermont.gov/sites/default/files/documents/pdf/COVID-
19-chart-observation-isolation-quarantine_final.pdf (defining quarantine for “returning travelers”
to last “14 days since you were last outside of Vermont”).
19
     Decl. Ex. 9, Addendum 7 ¶ 6.
20
     See Decl. Ex. 11, Update on New Work Safe Additions to the Be Smart, Stay Safe Order at 9.


                                                8
         Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 12 of 20




The intended purpose of these new rules is to make it more difficult for non-residents to visit

Vermont, and to prevent exactly what this trial will ensure.

       In light of additional new information about the dangerous conditions that persist where

this trial’s non-resident attorneys and witnesses reside, it is hard to quarrel with Vermont’s strict

local-quarantine requirements. As explained in DFA’s May 8 letter-motion, DFA’s legal team

resides in San Francisco and the Washington, D.C. Metro area. These areas remain under stay-at-

home orders because of deadly local conditions. Statistics published after the parties’ filings with

the Court shows that D.C. alone experienced over 1,120 new confirmed cases of Covid-19 the

week before the Court denied DFA’s request to briefly continue trial.21 Similarly, the Northern

Virginia area, where several members of DFA’s trial team live, experienced 700 new cases in

twenty-four hours just two days before the Court’s Order.22 Because of these conditions, after

the parties’ briefing, the District of Columbia extended its stay-at-home order until June 8, 2020.23

       DFA has been gratified to read reports that Vermont’s efforts to contain the spread of

Covid-19 have thus far yielded promising results within the state. But Governor Scott has

“caution[ed] that the state must also consider neighboring states where the virus is much more

prevalent and outbreaks are still occurring.”24 A July trial poses an unjustifiable threat to

Vermont’s progress for just that reason. The new findings, recommendations, and orders that civil

jury trials should not take place in Vermont in the near term, amendments to the local quarantine

requirements, and the new orders and data about the spread of this disease in areas where trial



21
    See Decl. Ex. 13, Coronavirus Situational Update, D.C. Health, Gov’t of D.C. at 2 (May 13,
2020).
22
    See Decl. Ex. 14, Office of the Governor, Commonwealth of Virginia, Executive Order No. 62
(2020) at 1 (May 12, 2020).
23
    See Decl. Ex. 15, Gov’t of D.C., Mayor’s Order 2020-066 § X (May 13, 2020).
24
    See Decl. Ex. 16, Press Release, Office of Governor Phil Scott, Governor Phil Scott Extends
State of Emergency As Data-Driven Restart Continues at 1 (May 15, 2020).


                                                 9
           Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 13 of 20




participants reside should cause the Court to reconsider holding this trial in Burlington in July and

to move the trial date to the fall of 2020 at the earliest.

II.      RECONSIDERATION IS NECESSARY TO CORRECT A CLEAR ERROR
         AND/OR PREVENT MANIFEST INJUSTICE FROM A JULY TRIAL

         A.     It Is Clear Error And Manifestly Unjust To Require The Parties To Incur The
                Unacceptable Health And Safety Risks Of A July Trial

         DFA’s letter-motion attempted to explain the unacceptable risks to the health and safety of

the 50-plus individuals directly involved in this trial, the members of the jury, and the Vermont

public in general.25 The number of people that would be forced into direct or very close contact

with a non-Vermonter travelling from cities and states where Covid-19 continues to ravage is

staggering. The Court’s Order, on its face, discusses only one subset of those affected people—

the eventually seated jurors—and even then only briefly. Failing even to discuss the health and

safety of the many individuals directly affected by the Court’s Order—some of whom are at high

risk of serious health consequences from contracting Covid-19—constitutes clear error and would

result in a manifest injustice. It also violates this District’s new requirement for “an order tailored

to the needs of the case concerning measures to reduce the risk of infection to all participants,”

before even the smallest trial can occur.26 Respectfully, the Court should reconsider.

         This trial will bring together in Burlington approximately 50 people from areas more

severely affected by Covid-19. Attorneys and witnesses will be forced to travel to Vermont from

Boston, Chicago, San Francisco, and the D.C. Metro, all areas experiencing thousands of deaths

and still struggling to contain the spread of Covid-19. Those individuals would risk exposure at

high-density choke-points like airports, hotels, and transportation hubs as they cross the country




25
      See Decl. Ex. 7, May 8 letter-motion at 1-3.
26
      See Decl. Ex. 3, Vermont General Order No. 90 ¶ 7 (emphasis added).


                                                   10
         Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 14 of 20




to descend on the Burlington area for up to four-plus weeks.27 Once in Vermont, that mass of

people would spend hours of every day in the federal courthouse and other public venues, and

spend the remainder of their time in Burlington lodging (where not illegal) and other spaces that

require contact with Vermont residents that otherwise have nothing to do with this trial. Holding

this trial will greatly increase the risk of spreading infection into Vermont.

       The concerns are even higher because many of the individuals who must appear in-person

for trial are at high-risk of complications from Covid-19. Between DFA’s attorneys and intended

witnesses—the vast majority of whom are dairy farmers—multiple individuals who plan to attend

for DFA’s case are over the age of 60, have personal medical conditions that place them at high

risk that they may not wish to disclose, or both. The same is presumably true for plaintiffs, who

have repeatedly emphasized that many of their clients are in their 60s, 70s, and 80s. Carrying

forward with a trial in July will force DFA—and its attorneys, staff, employees, and dairy-farmer

witnesses—to put themselves at risk in order to avoid jeopardizing DFA’s right to a fair trial.

There is no countervailing interest in a July trial that would justify such extreme risks. Indeed, the

Court’s Order did not identify a single one. It would be a manifest injustice to force all of the

individuals involved to needlessly risk their health and safety to present this case to a Vermont

jury in July, and the failure to fully address that risk in the Court’s Order should be reconsidered.

       B.      The Current Trial Date Is Clear Error And Would Result In Manifest
               Injustice By Unduly Burdening Every Individual Involved In This Case

       The Court’s decision to continue with the trial date originally set before a single case of

Covid-19 was reported in the United States would also result in a manifest injustice by unduly

burdening every individual involved, especially the dairy farmers. This is particularly true in light


27
    Moreover, trial will occur after DFA’s team and witnesses could possibly have just spent days
or weeks (local stay-at-home orders permitting) crossing the country to prepare for trial, a process
that will substantially increase these individuals’ exposure to the virus.


                                                 11
         Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 15 of 20




of the recent addendum to Vermont’s quarantine requirements for non-residents. Even if trial

participants can find a local non-“lodging” site to legally quarantine for two weeks, that prolonged

mandatory isolation would make this trial impracticable. Fifty individuals, including DFA’s Chief

Executive Officer, DFA’s Chief Financial Officer, economic experts, and dairy-farmer witnesses

with daily farm chores would be forced to hole-up in non-public lodging for two weeks upon

arrival in Vermont before even setting foot in the federal courthouse to testify. During that time,

witnesses could have zero personal contact with their attorneys for preparation. Trial under these

circumstances is simply not practical. It would impose a particularly insurmountable burden on

DFA’s dairy-farmer witnesses, who cannot leave their farms unattended for days, let alone for

greater than two weeks—especially during this period of crisis for the dairy industry.

       The quarantine order would also impose an unreasonable burden on DFA’s trial team,

many of whom remain under stay-at-home orders until mid-June. DFA’s attorneys would already

need to arrive in Vermont at least a week before trial to argue pre-trial motions and to prepare

exhibits, witnesses, and trial logistics. That means the trial team must have cleared quarantine by

June 24. Of course, the team would need to arrive two weeks earlier to begin quarantine, which

moves the arrival date up to June 10, at the absolute latest. That would be only two days after the

expiration of orders confining many members of the trial team to their houses. That timeline leaves

zero leeway for the possibility that such orders will be extended further, or for the eventuality that

a team member must prolong self-confinement because of signs of illness during quarantine—a

likely risk from travelling cross-country to reach Vermont. Two days or less is simply not enough

time for DFA’s trial team to revisit offices they have been barred from for nearly three months,

retrieve and prepare copious trial-preparation materials, and relocate to Vermont. Yet that is what

the Court’s Order demands, without articulating why that outcome is necessary.




                                                 12
          Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 16 of 20




        C.     The Failure To Consider The Severe Due Process Problems With A July Trial
               Constitutes Clear Error and Is Manifestly Unjust

               1.      The Court’s Proposed Approach To Seating A Jury Here Is Inadequate

        The health and safety risks, and undue burden of a July 1 trial are particularly unacceptable

because a trial under these circumstances likely will not protect DFA’s due process rights. The

Vermont Committee acknowledged as much, finding that “[r]esumption of jury trials in the wake

of COVID-19 poses one of the biggest challenges” to expanding the judiciary’s operations.28 That

is precisely why DFA’s May 8 letter-motion emphasized that it is premature for the parties and

witnesses (and Vermont public) to be ordered to incur the health risks of a July trial before the

federal courts have articulated strategies for preserving the due process rights of the parties.

        For example, DFA has a constitutional right to a representative venire that would be

impermissibly compromised by a July trial. The Vermont Committee itself concluded that

“anxiety” among potential jurors “will likely be reflected by reduced numbers of people honoring

the jury summons and should be anticipated in the summoning process.” To counteract that

problem, the Vermont Committee recommended a “vigorous education program for potential

jurors and the public at large, which includes the Judiciary’s recognition of the need to keep jurors

safe and the steps we are taking to do so” and that the “Judiciary should consider public outreach

prior to the summoning of jurors to limit anxiety.”29 None of these efforts have taken place.

        The Court’s decision to seat only six to seven jurors creates additional procedural and

substantive problems that warrant reconsideration. During the November 14, 2019 pre-trial

conference, this Court agreed that a trial of this scale warrants seating 12 jurors.30 Seating 12

jurors, even in pre-coronavirus times, was prudent to ensure that the jury panel never dropped


28
     See Decl. Ex. 2, Vermont Committee Report at 10.
29
     Id. at 12.
30
     See Pre-trial Conference Tr. 30:10-23, Nov. 14, 2019, ECF No. 141.


                                                 13
         Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 17 of 20




below six jurors who could deliberate and render a verdict. It is impossible to see how a jury of

seven during the Covid-19 emergency could remain intact throughout the four-week trial. Nor is

DFA obligated to agree to a jury panel with fewer than six jurors, and it does not do so.31 As a

result, the Court’s decision to seat six jurors and one alternate exacerbates the error of its Order

and poses an additional risk to DFA’s due process rights.

                2.      A July Trial Will Not Protect Due Process

        Of course, the risks of proceeding with a trial without a plan to protect litigants’ due process

rights extends beyond jury selection. As the Court is well aware, the outcome of this case will

depend upon the jury’s assessment of plaintiffs’ allegations that DFA orchestrated a sprawling

multi-faceted conspiracy to suppress farmer pay prices throughout the Northeast. Although no

such conspiracy occurred, as DFA’s employees and dairy farmers will show, the jury’s ultimate

determination of this question will depend heavily upon its assessment of the credibility of

witnesses for both sides. Because a jury must be able to appropriately evaluate the credibility of

the witnesses, protective measures and other social distancing initiatives cannot be implemented

in a way that compromises the parties’ rights to a fair jury trial. That concern is inherent in the

new rule in this District that any trial follow “an order tailored to the needs of the case” that is

entered after “detailed planning with the attorneys.”32 No such consultation or planning has

occurred, and there is no plan that could adequately protect the parties’ and trial participants’ safety

and rights at this time. In the absence of any plan from this Court or the federal judiciary,33 we



31
    See Fed. R. Civ. P. 48(b) (“Unless the parties stipulate otherwise, the verdict must be
unanimous and must be returned by a jury of at least 6 members.”); Cf. Ballew v. Georgia, 435
U.S. 223 (1978) (holding that conviction based on a jury of less than six is a denial of due process).
32
    See Decl. Ex. 3, Vermont General Order No. 90 ¶ 7.
33
    The Administrative Office of the U.S. Courts has said that guidance for holding jury trials is
forthcoming, but none has been issued. See Decl. Ex. 17, Mem. from James C. Duff,
Administrative Office of the U.S. Courts, to All United States Judges et al. (Apr. 24, 2020).


                                                  14
         Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 18 of 20




should defer to the informed fact-finding of stakeholders such as the Vermont Committee

(recommending that no civil jury trials take place at this time), the VACD (warning that non-

essential travel to Vermont “remains prohibited”34), and the Centers for Disease Control and

Prevention (advising individuals “living in higher transmission areas [not] to travel to workplaces

in lower transmission areas and vice versa”).35

       D.      The Court’s Denial Is Unreasonable Given The Nature Of DFA’s Request

       The Court’s denial is error for the additional reason that it is unreasonable in light of the

request. DFA did not request an indefinite postponement of trial or a delay of trial until 2021.

DFA requested that the Court continue trial until a point in time (perhaps as early as this fall) when

the health and safety risks of Covid-19 have sufficiently abated. This modest request is supported

by virtually all guidance on the question and the reasoning of not only Vermont’s courts, but the

courts in neighboring states, such as Massachusetts and New Hampshire. The Court’s refusal to

grant this limited request, or to articulate any compelling reason to force a July trial in a case that

is not a criminal matter, but rather a non-exigent civil trial, was error that the Court should revisit

to avoid a manifest injustice.

                                          CONCLUSION

       For the foregoing reasons, DFA respectfully requests that the Court reconsider its Order

requiring trial to proceed on July 1, 2020, and continue trial until at least fall of 2020, or sometime

thereafter. To permit the parties to protect their rights and health, including by seeking appellate

relief if necessary, DFA requests expedited disposition to this Motion.




34
   See Decl. Ex. 11, Update on New Work Safe Additions to the Be Smart, Stay Safe Order at 4.
35
   See Decl. Ex. 18, Coronavirus Disease 2019, Interim Guidance for Businesses & Employers
Responding to Coronavirus Disease 2019 (COVID-19) at 5, Ctrs. for Disease Control &
Prevention (last visited May 18, 2020).


                                                  15
      Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 19 of 20




Dated: May 18, 2020                   Respectfully submitted by:

                                      /s/ Alfred C. Pfeiffer Jr.
                                      Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      505 Montgomery Street, Suite 2000
                                      San Francisco, CA 94111
                                      Telephone: 415-391-0600
                                      Facsimile: 415-395-8095
                                      Email: al.pfeiffer@lw.com

                                      Margaret M. Zwisler (admitted pro hac vice)
                                      Jennifer L. Giordano (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      555 Eleventh Street, NW, Suite 1000
                                      Washington, DC 20004
                                      Telephone: 202-637-2200
                                      Facsimile: 202-637-2201
                                      Email: margaret.zwisler@lw.com
                                      Email: jennifer.giordano@lw.com

                                      W. Todd Miller (admitted pro hac vice)
                                      BAKER & MILLER PLLC
                                      2401 Pennsylvania Avenue, NW, Suite 300
                                      Washington, DC 20037
                                      Telephone: 202-663-7820
                                      Facsimile: 202-663-7849
                                      Email: tmiller@bakerandmiller.com

                                      Ian P. Carleton
                                      SHEEHEY FURLONG & BEHM P.C.
                                      30 Main Street, P.O. Box 66
                                      Burlington, VT 05402
                                      Telephone: 802-864-9891
                                      Email: icarleton@sheeheyvt.com

                                      Counsel for Defendants Dairy Farmers of
                                      America, Inc. and Dairy Marketing Services,
                                      LLC
        Case 2:16-cv-00287-cr Document 193 Filed 05/18/20 Page 20 of 20




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system and served the below parties via email. The
CM/ECF system will provide service of such filing via Notice of Electronic Filing (NEF) to the
NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)

Dated: May 18, 2020                                /s/ Alfred C. Pfeiffer Jr.
                                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                   LATHAM & WATKINS LLP
                                                   505 Montgomery Street, Suite 2000
                                                   San Francisco, CA 94111
                                                   Telephone: 415-391-0600
                                                   Facsimile: 415-395-8095
                                                   Email: al.pfeiffer@lw.com
